Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered July 29, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously modified as a matter of discretion in the interest of justice and on the law by vacating the sentence imposed, and as modified the judgment is affirmed, and the matter is remitted to Genesee County Court for resentencing.
Same memorandum as in People v McKnight ([appeal No. 1] 129 AD3d 1459 [2015]).
Present — Centra, J.P., Carni, Sconiers, Valentino and Whalen, JJ.